Citation Nr: 0429284	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-09 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1976 to August 1980.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA).  At the veteran's request, a 
hearing was scheduled before a Decision Review Officer in 
September, 2003.  The veteran failed to report for the 
hearing.   


FINDING OF FACT

A hearing loss disability was not manifested in service, and 
it is not shown that the veteran now has such disability.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duty to notify and 
assist in the development of the claim.  A May 2002 (prior to 
the rating appealed) letter did not specifically cite the 
VCAA, but informed the veteran of what was needed to 
establish entitlement to the benefit sought, of what the 
evidence showed, and of his and VA's responsibilities in 
claims development.  He was advised to submit everything he 
wanted considered.  The initial rating decision of June 2002, 
the October 2002 statement of the case (SOC), and the October 
2003 supplemental SOC, notified the veteran of applicable 
laws and regulations, of what the evidence showed, and why 
his claim was denied.  While the October 2002 SOC 
superfluously included the criteria for rating hearing loss 
disability, the reasons and bases section provided the 
regulatory criteria for establishing hearing loss disability 
by VA standards.

Also regarding notice content, while the veteran was not 
advised verbatim to submit everything he had pertinent to his 
claim, he was advised (on page 3 of the October 2003 
supplemental SOC) that he should provide any evidence in his 
possession that pertains to the claim.  In conjunction with 
the previous notices, this was equivalent to advising him to 
submit everything he had pertinent to the claim.  There is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and asked him to identify any VA or 
private medical evidence that would support his claim.  To 
date, he has not indicated that any such evidence exists.  In 
fact, when asked to identify any treatment sources, he 
responded N/A [not applicable].

The Board has also considered whether a VA examination or 
medical opinion is necessary.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the  Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  

Here, there is no competent evidence that the veteran has a 
hearing loss disability or persistent or recurrent symptoms 
of hearing loss disability.  Hence, an examination is not 
necessary.  

Additionally, the veteran was afforded the opportunity to 
testify in regard to his claim but failed to report for his 
scheduled hearing.

VA's notice and assistance obligations are met.  No further 
notice or assistance to the veteran is required.  He is not 
prejudiced by the Board's proceeding with appellate review.

II.	Factual Background

The veteran's service records indicate that he served in an 
Avionics component.  Service medical records reveal that on 
pre-service entrance examination in February 1976, audiometry 
showed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
05
/
05
LEFT
15
15
05
/
05

On service separation examination in July 1980, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
05
LEFT
10
10
0
0
0

In his March 2002 claim the veteran indicated that he began 
having bilateral hearing loss and ringing in the ears in 
1979.  He also gave a history of working around aircraft 
while in service and indicated his belief that this damaged 
his hearing.  In boxes prompting the veteran to identify 
treating physicians and facilities he reported "N/A."   

In the veteran's notice of disagreement of September 2002, he 
reported that he worked around jet aircraft with only crude 
hearing protection.  He also stated that when talking to 
friends and family he was unable to distinguish how loud his 
voice is and that his friends and family often tell him that 
he is either yelling or whispering to them.  

In the veteran's April 2003 VA Form 9, he indicated that the 
VA had not taken into account that hearing loss gets worse 
over time and that the hearing protection he was given while 
working on jets was "old and ineffective."  He also 
indicated  that the equipment used to test hearing while he 
was on active duty was old and would sometimes not function 
causing hearing tests to be skipped.  

The brief submitted by the veteran's representative in 
October, 2004 essentially repeated arguments noted above and 
asserted that a VA examination is required.

III. Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection on the merits, there must be medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).  

Thus, the threshold question in any claim of service 
connection (and here also) is whether or not the veteran 
indeed has the disability claimed.  Hearing loss disability 
is defined by regulation.  For the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran's allegations of noise exposure are not 
inconsistent with the circumstances of his service, and it 
may reasonably be accepted that he indeed was exposed to 
noise in service.  However, hearing loss disability was not 
noted in service or on separation examination, when 
audiometry showed normal hearing acuity.  The veteran has 
submitted no (competent) medical evidence to show that he has 
a hearing loss disability by VA standards (as defined in 38 
C.F.R. § 3.385).  He has indicated that he has not been seen 
or examined for hearing loss postservice.  For reasons 
explained previously, a VA examination to ascertain whether 
the veteran has a hearing loss disability is not necessary.

The only evidence that the veteran has a hearing disability 
is in his own statements.  The veteran's own 
allegations/beliefs in this matter are not competent medical 
evidence as he is a layperson.  The United States Court of 
Appeals for Veterans Claims (Court) has held that  "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, there is no competent evidence that the veteran 
has a hearing loss disability.  The Court has held that 
"Congress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in disability.   . . . In the absence of proof 
of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 224 (1992).  The 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.






ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



